 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400Southern Container, Inc. and Pace, Paper, Allied-Industrial, Chemical and Energy Workers In-ternational Union, Local 1430,1 AFLŒCIO. Case 3ŒCAŒ21430 December 30, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On September 2, 1999, Administrative Law Judge Jerry M. Hermele issued the attached decision.  The Re-spondent filed exceptions and a supporting brief and the General Counsel and the Charging Party each filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and brief and has decided to af-firm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order, as modified and set forth in full below.4 ORDER The National Labor Relations Board orders that the Respondent, Southern Container, Inc., Camillus, New York, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a) Failing and refusing to reduce to writing the terms of the side agreement on breaks orally reached through collective bargaining.                                                            .                                                           1 On January 4, 1999, the United Paperworkers International Union, AFLŒCIO, CLC merged with the Oil, Chemical and Atomic Workers International Union.  The caption has been amended to reflect that change. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3rd Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Member Brame finds it unnecessary to rely on the judge™s finding that the ﬁRespondent™s provision of a side letter regarding the Saturday-before-vacation issue following the December 1997 negotiations adds credence to the contention that a similar letter would also have been provided but for the Respondent™s reneging.ﬂ 3 We agree with the judge that the Respondent™s July 1998 unilateral elimination of the break periods for the first part of work shifts violated Sec. 8(a)(5) and (1) of the Act.  We do so not based on bad-faith bar-gaining, as the judge found, but because the break policy had been agreed to in the December 1997 negotiations.  Sec. 8(a)(5) and (d) of the Act prohibit an employer who is a party to an existing collectively bargained agreement from modifying the terms and conditions of em-ployment established by that agreement without obtaining the consent of the union.  C & S Industries, 158 NLRB 454, 457 (1966). 4 The judge, apparently inadvertently, did not include in the recom-mended Order an order to cease and desist from failing to reduce to writing the oral terms of the side agreement on breaks that the parties reached through collective bargaining.  In this and other respects, we shall modify the recommended Order and the notice to employees to conform to the decision. (b) Unilaterally eliminating break periods established by the collectively bargained side agreement. (c) In any like or related matter interfering with, re-straining, or coercing employees in the exercise of their rights under Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Provide the Union with a written side agreement instituting a formal 15-minute break period for the first half of employees™ work shifts. (b) Immediately institute the agreed to policy regard-ing breaks. (c) Make employees whole for any loss of earnings and other benefits they have suffered since December 12, 1997, resulting from the refusals to reduce the side agreement to writing and to abide by the side letter. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records, including an electronic copy of the records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Camillus, New York, copies of the attached notice marked ﬁAppendix.ﬂ5  Copies of the notice, on forms provided by the Regional Director for Region 3, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices are customarily posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by the Respondent since December 12, 1997. (f) Within 21 days after service by the Region, file with the  Regional  Director a  sworn certification of a re-sponsible official on a form provided by the Region attesting to steps the Respondent has taken to comply    APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government   5 If this Order is enforced by a judgment of the United States court of appeals, the words in the notice reading ﬁPosted by Order of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 330 NLRB No. 58  SOUTHERN CONTAINER, INC. 401The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail and refuse to reduce to writing the 
terms of the side agreemen
t on breaks orally reached 
through collective bargaining. 
WE WILL NOT eliminate break periods established by 
the collectively bargai
ned side agreement. 
WE WILL NOT in any like or related matter interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL provide the Union with a written side agree-
ment instituting a formal 15-minute break period for the 
first half of your work shifts. 
WE WILL immediately institute the agreed to policy re-
garding breaks. 
WE WILL make all employees whole for any loss of 
earnings and other benefits they have suffered since De-
cember 12, 1997, resulting from our refusals to reduce 
the side agreement to writing and to abide by the side 
letter.  SOUTHERN CONTAINER
, INC.  Doren G. Goldstone, Esq
., for the General Counsel
. Lawrence I. Milman 
and Richard I. Milman, Esqs.
1 (Marshall 
M. Miller Associates, Inc
.), of Lake Success, New York, for 
the Respondent.
 James R. LaVaute 
and Jodi P. Goldman, Esqs. (Blitman & 
King), of Syracuse, New York, for the Union. 
DECISION I.  STATEMENT OF THE CASE
 JERRY M. H
ERMELE
, Administrative Law Judge.  During De-
cember 1997 negotiations over a new collective-bargaining 
agreement, a dispute arose be
tween the Respondent, Southern 
Container, Inc. (Southern), an
d the Union, the United Paper-
workers International Union, Local 1430,2 regarding breaks during the employees™ workday.  The central issue in this case 

is whether the Respondent orally 
promised to give the employ-
ees a 15-minute break, the specifics
 of which would be set forth 
in a written document ancillary to and following the parties™  
executed collective-bargaining agreement.  In an October 30, 
                                                          
                                                           
1 Richard I. Milman succeeded his 
father, Lawrence I. Milman, as 
counsel in this case once the elder Milman testified as a witness for the 
Respondent. 
2 In January 1999, the Union™s name was changed to the Paper Al-
lied Industrial, Chemical and Energy Workers, International Union (Tr. 
72Œ73, 245Œ246). 
1998 complaint, the General Counsel alleges that the Respon-
dent violated Section 8(a)(1) 
and (5) of the National Labor 
Relations Act by failing to provide this written document, and 

then in July 1998 by unilaterally eliminating the informal and 
unwritten 15-minute break policy as it existed up until then.  
The Respondent denied these a
llegations in a November 4, 
1998 answer. This case was tried on June 14 and 15, 1999, in Syracuse, 
New York, during which the General Counsel called six wit-
nesses and the Respondent called one
 witness, its counsel.  All parties, including the Union, then filed briefs on August 12, 
1999. II.  FINDINGS OF FACT Since 1984, Southern has owned a plant in Camillus, New 
York, outside of Syracuse, which manufactures packaging 
products such as boxes.  Southern™s purchase of interstate 
goods at this plant exceeds $50,000 a year.  There are approxi-
mately 125 employees at that plan
t, 85 of which are represented by the Union.
3  The employees work in three eight-hour shifts 
in four departments: corrugator,
 printing, finishing, and ship-
ping (G.C. Exh. 1(c); Tr. 18, 44, 73). 
Mead Container owned the Camillus plant in the early 1980s 
(Tr. 114).  The Mead employees worked an 8-1/2-hour work-
day, during which they received two 10-minute paid breaks and 
a 30-minute unpaid lunch.  Southern acquired the plant and its 
entire workforce in 1984, recogni
zed the Union, and negotiated 
a new contract, whereby the workday was reduced to eight 

hours with a 20-minute paid lunch and no breaks (Tr. 78, 118, 
134, 162, 311, 313Œ314).  During subsequent contract negotia-tions in 1986, 1989, and 1992, the Union sought unsuccessfully 
to institute breaks in the wor
kday.  So, the 1992 contract, which 
ran until December 1997 and set forth an eight-hour workday, 

gave the employees no breaks other than the 20-minute paid 
lunch (G.C. Exh. 2; Tr. 42Œ43, 314Œ318, 326-30). 
Notwithstanding the lack of any formal breaks at the plant 
since 1984, other than lunch, employees took breaks anyway.  
Indeed, management accommodated the employees with bath-

room breaks as long as one em
ployee could get another em-
ployee from another department 
to cover his machine for him (Tr. 81Œ82, 362).  So, most employees generally took two 10-
minute breaks and management did not object as long as the 
Company™s President, Steven Grossman, didn™t find out (Tr. 
16-17, 27Œ28, 119).  But the employees assigned to the corru-
gator machine, which ran continuously, got no breaks unless 
one of them was able to re
lieve the other (Tr. 37, 83). 
In 1994, Andrew Schaefer took over as the plant manager 
and learned that the employees 
were taking breaks in violation of the 1992 contract (Tr. 16, 26Œ27).  Employees who violated 

the no-break rule were subject to written warnings for the first 
two infractions, suspension for the third infraction, and termi-
nation for the fourth (Tr.87).
4  No employee was ever sus-
pended or fired, however (Tr. 143Œ144). In the fall of 1994, 

Shaefer met with the Union to discuss the break issue, and they 
agreed to eliminate the de f
acto policy of the second 10-minute 
break in the latter half of the 
employees™ shifts.  Management 
and the Union wanted to wait until the 1997 contract negotia-
tions, however, to address the matt
er of the first break (Tr. 29, 
57-58, 125). 
 3 The Teamsters union represents another 25 or so employees (Tr. 
18). 
4 It is unclear when this four-s
tep disciplinary policy was enacted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402But on May 23, 1995, Schaefer pressed the break issue again 
by writing the following letter to the Union: 
 JIM AND 
CURT
, ARTICLE FIVE
, SECTION ONE OF THE CONTRACT 
CLEARLY DEFINES THE NORMAL WORK DAY
.  IT READS
, ﬁTHE REGULAR WORK DAY SHA
LL CONSIST OF EIGHT 
(8) 
CONSECUTIVE HOURS EXCLUSIVE OF THE LUNCH PERIOD WHICH 
SHALL BE A TWENTY 
(20) 
MINUTE PAID LUNCH
.ﬂ 
 WHEN I BEGAN LAST FALL IN MY POSITION AT 
SOUTHERN 
CONTAINER
, IT WAS CLEAR THAT THERE WAS A POOR 
UNDERSTANDING OF THE HOURS OF WORK
.  NOT ONLY WAS THE 
TWENTY MINUTE LUNCH BEING TAKEN
, BUT ALSO TWO BREAKS 
OF APPROXIMATELY TEN MINUTES
 EACH WERE ALSO BEING 
TAKEN.  I EXPLAINED TO THE UNION COMMITTEE THAT THIS WAS NOT 
CORRECT PRACTICE
, AND THAT ONLY ONE TWENTY MINUTE 
BREAK WAS THE RULE
.  I AGREED TO ALLOW THE MORNING 
BREAK TO CONTINUE FOR THE TIME BEING TO ACKNOWLEDGE 
THE POOR PAST PRACTICE OF ALLOWING THE EXTRA TIME
, BUT 
ELIMINATED THE AFTERNOON BREAK
, AND CLEARLY POINTED 
OUT THAT WE WILL NOT GO ON INDEFINITELY WITHOUT 
ADDRESSING THE OTHER BREAK WHICH IS NOT CONTRACTUAL
.  IT IS NOW THE TIME TO ADDRESS THE MORNING BREAK
.  THIS 
BREAK WILL BE ELIMINATED AS OF 
JULY 10TH, 1995, 
AND WE 
WILL ADHERE TO THE HOURS OF WORK AS THEY ARE DEFINED IN 
THE CONTRACT
.  WE DO ACKNOWLEDGE
, AS WELL AS READILY GRANT 
ﬁEXTRAﬂ BREAKS DURING THE NORMAL WORK DAY WITH SUPERVISORY 

APPROVAL.  WILL CONTINUE TO BE THE PRACTICE OF 
SOUTHERN 
CONTAINER IN CAMILLUS TO
 DO SO, AS LONG AS WE ARE ABLE 
TO MAINTAIN THE OPERATION 
OF OUR BUSINESS DURING THOSE 
TIMES
.  IT IS ESSENTIAL THAT WE ALL UNDERSTAND THE NEED FOR 
CONTRACT ADHERENCE
.  THE REASON AND THE SPIRIT OF THE 
NEGOTIATED AGREEMENT IS TO PROVIDE A SET OF RULES WE 

BOTH CAN, AND MUST LIVE WITH TO WORK TOGETHER 
SMOOTHLY.  S
OMETHING LIKE THE MORNING BREAK MAY SEEM 
TRIVIAL
, BUT IT IS VALUED AT APPROXIMATELY 
$200,000.00 
PER YEAR IN WAGES
,  AND $1,280,000.00 
IN ANNUAL LOST 
SALES POTENTIAL
.  I
T IS IN THE BEST INTEREST OF THE 
COMPANY AND THE EMPLOYEES TO ELIMINATE THIS BREAK AND 

FOLLOW THE CONTRACT
.  (G.C. Exh. 3.)  Schaefer sent a copy of this letter to Lawrence 
Milman, the Company™s lawyer and chief labor negotiator (Tr. 

33, 311).  Despite the letter, the morning break was not elimi-
nated; however, Schaefer was able to reduce the paid break to a 
maximum of 15 minutes, including th
e minute or so that it took 
employees to shut down their mach
ines, and to stagger the first 
break so that production at the plant would not come to a com-
plete stand still (Tr. 34Œ35, 79Œ80, 160). 
With the 1992 contract set to expire at the end of 1997, the 
Respondent and the Union met for three days of negotiations in 
December 1997 (Tr. 92, 156).  Peter Oliveri was the Union™s 
chief negotiatior and he was joined by Charles Tolhurst, the 
Union™s President, and Dennis 
Alexander (Tr. 71, 92, 155Œ156, 
204).  Milman was the Company™s chief negotiator and he was 
joined by Peter Azzano, Steve Hill, and Bernard Lyman (Tr. 
133).  Oliveri considered the brea
k issue as a ﬁstrike issueﬂ (Tr. 205).  Initially, the Union proposed that the Company grant two 
10-minute breaks, one before lunch and one after lunch (G.C. 
Exh. 5).  The Company, however, 
rejected this proposal.  Then, 
the Union countered with a proposed 15-minute break in the 
first half of an employee™s shif
t.  Moreover, the Union wanted 
the Company to agree to this proposal in writing because they 

complained that management wa
s improperly using breaks as a 
disciplinary tool at the plant (Tr. 97-98, 129-31, 156, 207, 338-
39).  The Company also rejected
 this proposal, voicing concern 
that they did not want to have 
breaks written into the contract, 
where employees at their other plants could see the provision 
(Tr. 99, 212).   
According to Tolhurst and Oliveri, Milman then suggested 
that the 15-minute break be set forth in a side letter or a ﬁsepa-
rate sheet of paperﬂ (Tr. 99, 210).  Alexander opposed this side 
letter idea because he did not trust the Respondent (Tr. 158).  
But Oliveri told Alexander that side letters, not mentioned at all 
in a contract, were a ﬁcommon practiceﬂ and the Union team 
agreed to the proposal (Tr. 100, 138, 211, 242, 244).  Specifi-
cally, according to Tolhurst, Hill said ﬁwe'll give you your 15 
minute break and we'll have it in writingﬂ (Tr. 100, 135, 137).  
According to Alexander, Milman said that breaks would remain 
the sameŠi.e., a 15-minute break 
in the morningŠand Milman 
indicated that Azzano and Lyman w
ould draw up the side letter 
later (Tr. 101, 159, 173).  Also, according to Oliveri, Milman 
said that the Company would provide for a break in a side letter 
(Tr. 210).  According to Milman, though, the parties did not 
reach an oral agreement on the break issue.  He testified that he 
told the Union team that the Company could not grant any 
breaks and that there would be no formal stopping of machines.  
Milman added, however, that an
 employee could continue to go 
to the bathroom, get a drink of water, or smoke if he was re-
lieved by another employee or 
if the machine had otherwise 
stopped operating.  Moreover, Milm
an testified that he agreed 
to give the Union only a letter 
memorializing or ﬁclarifyingﬂ 
this existing policy.  Thus, Milman
 stated that he never agreed 
to give a ﬁside letterﬂ agreei
ng to a break (Tr. 338Œ340, 363, 
380Œ384).  Indeed, Milman testified that it was the Union 
which requested the clarifying letter (Tr. 342).  But Oliveri 
testified that the Company did not state that only a clarifying 
letter would be provided which 
would state that formal breaks 
would not be allowed (Tr. 220Œ221). 
Of course, breaks were not the only issue in the contract ne-
gotiations.  For example, the Un
ion wanted employees to be 
able to take off on a Saturday before the start of a vacation on 
Monday.  Milman stated that the Company would agree to this, 
but only in a side letter beca
use he did not want the other 
Southern plants to find out (Tr. 105Œ106, 212, 353).  At the 

conclusion of the negotiations, on December 12, 1997, every-
one shook hands (Tr. 210, 343).  Later that day, Tolhurst, Alex-
ander, and Oliveri told the outcome of the negotiations to the 
union members, and explained that the Company agreed to put 
the 15-minute break and Saturday-off-before-vacations in writ-
ing in side letters to be provided (Tr. 102, 159Œ160, 222).  The 
membership voted to approve the contract by just one vote (Tr. 
111).  Thereafter, Oliver sign
ed the ﬁMemorandum of Agree-
mentﬂ which was silent on the matter of breaks (G.C. Exh. 4; 
Tr. 206). 
Later in December 1997, Tolhur
st visited Azzano and Ly-
man to get the side letter on breaks,
 but he did not obtain it (Tr. 
103Œ104).  In January 1998, Oliveri called Milman about the 

side letter.  Milman said that Southern™s President, Steve 
Grossman, was very angry about the break matter and that 
Milman needed more time to address the matter (Tr. 213Œ214).  
 SOUTHERN CONTAINER, INC. 403Also in January, the Union™s Chief Steward, Charles Nowack, 
asked Lyman for the two side letter
s.  Lyman said that he could 
not supply the side letter on breaks ﬁbecause he would lose his 

jobﬂ (Tr. 190Œ191).  But Lyman supplied the following memo-
randum to all employees on February 11, 1998: 
 DURING THE CONTRACT NEGOTIATIONS THER WAS A REQUEST 
TO CHANGE TO LANGUAGE OF THIS SECTION OF THE LABOR 
AGREEMENT
.  ALTHOUGH THE LANGUAGE OF THIS ARTICLE WAS 
NOT CHANGED
, THIS MEMO DETAILS THE METHOD IN WHICH 
THIS ARTICLE WILL BE ADMINISTERED
.  THE COMPANY AGREED THAT DURING THE TERM OF THE NEW 
CONTRACT IF AN EMPLOYEE INFORMS THE COMPANY 
(THROUGH 
HIS/HER SUPERVISOR
) EARLY IN THE WEEK 
(MONDAY OR TUESDAY) PRIOR TO HIS
/HER VACATION THAT THEY WOULD BE 
UNAVAILABLE FOR WORK
, THE EMPLOYEE WOULD BE EXCUSED 
FROM WORK THE SATURDAY PRECEEDING THEIR VACATION 

WEEK
.  THERE WILL BE A FORM DISTRIBUTED FOR USE OF EMPLOYEES 
TO INFORM THE COMPANY OF THEIR AVAILABILITY ON THE 

SATURDAY PRECEEDING THEIR SCHEDULED VACATION
.  (G.C. Exh. 6.)  Also in February, Milman told James Ridge-
way, the Union™s international representative, that Milman was 
having problems with Grossman ove
r the side letter (Tr. 245, 
249).  Still later in February, Az
zano told Milman that the Un-
ion was seeking the side letter granting a 15-minute break.  
Milman also discovered a problem 
with the pension fund at this 
time, which was specifically ad
dressed in the Memorandum of 

Agreement (Tr. 347).  According to
 Oliveri, Milman said that 
the Company would accommodate the Union on the pension 
issue if the Union forgot about the side letter on breaks.  Oliveri 
said no (Tr. 215Œ216).  Milman denied linking these two mat-
ters (Tr. 348). 
The Union never received a side letter granting a paid break 
to the employees (Tr. 140, 159, 252).  Although Milman told 
Azzano and Lyman to draft th
e clarifying letter, none was 
drafted (Tr. 380Œ381, 385).  Milman testified that Azzano told 
him that the letter was not draf
ted because the Union expected 
it to state that the Company was granting a 15-minute break 
(Tr. 386Œ387).  Moreover, Milman felt that because of rising 
tensions at this point, no letter 
about breaks should be given to the Union (Tr. 348Œ349). 
In March and April 1998, union 
officials met with Milman, 
Azzano, and Lyman to discuss exactly what the Company 

promised to provide in December 1997 (Tr. 271Œ272, 276).  
Milman told Ridgeway that he di
d not agree to provide a side 
letter providing the employees
 with a 15-minute break (Tr. 
358).  Moreover, Milman stated
 that employees could take 
breaks provided that the machines kept running (Tr. 305).  And 
in May and June 1998, the parties met again, this time with a 
federal mediator, to discuss th
e break issue and other matters 
(Tr. 250-51, 359-61).  
In mid-1998, Grossman visited the Camillus plant and ob-
served that employees were taki
ng breaks.  Thus, he told Mil-man to end the Company™s de facto break practice (Tr. 278, 
286, 377Œ379).  So, all breaks ceased in July 1998.  As of then, 
if an employee needed to go to 
the bathroom, he shut down his 
machine.  Employees can not s
it in the break room or smoke, 
except during lunch (Tr. 85Œ86, 150Œ152, 364Œ365). 
III. ANALYSIS The central question in this case is whether during the De-
cember 1997 contract negotiations
 the Respondent™s chief ne-gotiator and legal counsel, Lawr
ence Milman, entered into an 
oral agreementŠi.e., a meeting of the mindsŠwith the Union 

to give the employees a 15-minute paid break during the first 
half of a work shift, which would be memorialized in a subse-
quent written ﬁside letter.ﬂ  In 
the Presiding Judge™s view, the overwhelming weight of the evidence compels the conclusion 

that this oral agreement was indeed reached on December 12, 
1997, that the Respondent thereafter refused to put it in writing, 
and that the Respondent unilate
rally revoked it in July 1998. 
16.  First, the Respondent™s 
contention that the parties 
merely agreed that the Respondent would provide a ﬁclarifica-
tion letterﬂ stating that there would continue to be no formal 
breaks at the Camillus plant is highly improbable.  In short, it 
defies logic that the Union would fight so hard during the De-
cember 1997 negotiations and in th
e months thereafter to obtain 
a letter from Southern merely declining to provide a formal 

break.  And further undermining this implausible argument is 
the Respondent™s failure even to draft the ﬁclarifying letterﬂ 
after December 1997, illustrating the fact that no such letter 
was ever contemplated by th
e Respondent.  Second, three 
credible union witnessesŠOliveri, Tolhurst, and AlexanderŠ

testified that Milman indeed promised to provide a side letter 
granting a paid 15-minute break.
  By contrast, only Milman 
denied that he made such a promise.  However, Milman™s tes-
timony is belied by his concession that Company President 
Grossman became livid upon learning about the negotiations on 
the break issue.  Moreover, the Respondent™s failure to call the 
three other company negotiators to
 testify in this case warrants 
the adverse conclusion that they would also have backed up the 

Union™s version.  See International Automated Machines
, 285 
NLRB 1122 (1987).  Third, the Respondent™s provision of a 
side letter regarding the Saturday-before-vacation issue follow-
ing the December 1997 negotiations adds credence to the con-
tention that a similar letter would also have been provided but 
for the Respondent™s reneging.  Indeed, the Respondent agreed 
to provide both of these side letters on December 12, 1997 
because it wanted to conceal the break and Saturday-before-
vacation concessions from the employees at its other plants.  
Fourth, during the Union™s attempt to obtain these side letters in 
January and February 1998, it is highly significant that neither 
Milman, Lyman, nor Azzano denied the fact that the Company 
promised in December 1997 to provide such a letter granting 
employees the 15-minute break.  Moreover, Lyman told the 
Union™s chief steward that he (L
yman) would lose his job if he 
supplied the side letter.  In sum, irrespective of the Respon-
dent™s apparent subjective motive to snooker the Union into 
signing a collective-bargaining agreement with the promise of a 
later side letter on breaks,
5 the Presiding Judge concludes that 
an objective evaluation of the evidence warrants the conclusion 
that the parties in fact reached a binding agreement to provide a 
formal paid break to employees.  See 
Teamsters Local 287 
(Reed & Graham)
, 272 NLRB 348, 351 (1984).  Thus, it fol-
lows that the Respondent™s subsequent refusal to provide a 
                                                          
 5 The court of appeals has held that 
ﬁ[a] per se violation of § 8(a)(5) 
may occur when a company misleads 
the union into believing that an 
agreement has been reached as to th
e terms of a collective bargaining 
contract and only formal execution remains. . . .ﬂ  
NLRB v. Advanced 
Business Forms Corp., 474 F.2d 457, 465 (2d Cir. 1973).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404written side letter memorializing that agreement violated Sec-
tion 8(a)(1) and (5) of the Act.
  Accordingly, the Respondent 
will be required to reduce this oral agreement to writing and to 
sign it.  H.J. Heinz Co. v. NLRB
, 311 U.S. 514 (1941); 
District 
1199-C, National Union of Hospital & Health Care Employees
, 241 NLRB 270 (1979). 
Further, the Respondent made matters worse in the summer 
of 1998 by eliminating the informal break practice at the 
Camillus plant.  To justify this
 unilateral action, the Respondent 
claims that it simply reached an impasse with the Union over 
the issue following six months of good faith bargaining.  While 
it is true that the parties were deadlocked over the break issue, 
and other issues, in the summer of 1998, the Presiding Judge 
rejects the Respondent™s impasse
 defense because its bargain-
ing history since December 1997 was founded in bad faith. See 

NLRB v. Katz, 369 U.S. 736 (1962).  In short, Southern™s July 
1998 unilateral elimination of th
e de facto break practice 
constituted yet another violation of Section 8(a)(1) and (5
). IV.  CONCLUSIONS OF LAW
 1.  The Respondent, Southern Co
ntainer, Inc., is an employer 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union, Paper Allied-Industrial, Chemical and Energy 
Workers International Union, Local 1430, AFLŒCIO is a labor 
organization within the meaning of Section 2(5) of the Act. 
3.  As alleged in paragraphs 9 and 10 of the General Coun-sel™s complaint, the Respondent violated Section 8(a)(1) and (5) 
of the Act by failing, since December 12, 1997, to provide a 
side letter reducing to writing the oral terms of the agreement 
reached regarding a paid break to employees, and also by uni-
laterally eliminating its de fa
cto practice regarding breaks on 
July 13, 1998. 
4.  The unfair labor practice of the Respondent, set forth in 
paragraph 3, above, affects commerce within the meaning of 
Section 2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
 